DETAILED ACTION
Claims 1-2, 5-6, 10-11, 13-18, 21-22 and 26-27 are pending before the Office for review.
In the response filed April 26, 2021:
Claims 1, 5, 10-11, 13, 21 and 26-27 were amended.
Claims 4, 8, 12, 20, 24 and 28 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 10-11, 13-18, 21-22 and 26-27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are mended to include “a composition comprising water, phosphoric acid in an amount form about 50% to about 95% by weight and a hydroxyl group containing solvent selected from the group of (i) from about 0.5% to about 59.5% by weight of propylene glycol and (ii) from about 1% by weight to about 50% by weight of di-propylene glycol monoethyl ether…” The components of the composition renders the claims indefinite as the components add up to more than 100 wt%. For example if the hydroxyl group containing solvent of propylene glycol is selected at 59.5% it is not possible to include 50% of phosphoric acid and water. As such Applicant’s currently presented claims are indefinite. Applicant’s remaining claims 2, 5-6, 10-11, 14-18, 21-22 and 26-27 are rejected based on their dependency to independent claims 1 and 13.
Claim 6 recites the limitation "the hydroxyl containing solvent is present" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the solvent is referring to propylene glycol or di-propylene glycol monoethyl ether.
Claim 18 recites the limitation "the hydroxyl containing solvent is present" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the solvent is referring to propylene glycol or di-propylene glycol monoethyl ether

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 10 and 11  rejected under 35 U.S.C. 103 as being unpatentable over KLEIN et al (U.S. Patent Application Publication 2004/0242019) in view of LIU et al (U. Patent Application Publication 2017/0145311)
With regards to claim 1, Klein renders obvious an etching solution suitable for selective removal of silicon nitride over silicon oxide from a microelectronic device which comprises (Paragraphs [0027], [0037]-[0038] discloses silicon nitride is selective etch relative to silicon oxide in a the presence of hot phosphoric acid; wherein the composition of the invention can selectively remove silicon nitride from the underlying layers) comprising: water (Paragraph [0058]) phosphoric acid in an amount from about 1-80 wt% (Paragraphs [0055]-[0056]) which overlaps applicant’s claimed amount from about 50% to about 95% by weight of the etching solution and wherein the solution is substantially free of fluoride ions (Paragraph [0037] discloses etching media used are HF/fluoride free). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Klein does not explicitly disclose a hydroxyl group containing solvent is selected from the group (i) from about 0.5 wt% by weight to about 59.5% by weight of propyl glycol and (ii) from about 1% by weight to about 50% by weight of di-propylene glycol monomethyl ether (DPGME)
However Klein discloses wherein the etching solution comprises a solvent that can be used in the range of about 20-80% by weight wherein the solvents can be pure inorganic or organic solvent mixtures thereof such as water, monohydric and/or polyhydric alcohols, ethers in particular ethylene glycol monobutyl ether or triethylene glycol monomethyl ether (Paragraph 0058]). Liu discloses an etching solution suitable for the removal of silicon nitride (Paragraph [0081]) comprising hydroxyl a group containing a is selected from the group of propylene glycol or di-propylene glycol 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Klein to include the hydroxyl group containing solvent as rendered obvious by the teachings of Liu because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching composition using the hydroxyl containing solvent as rendered obvious by the disclosure of Liu. MPEP 2143D
With regards to claims 2, 5, 6, 10 and 11, the modified teachings of Klein renders obvious wherein said water is present in an amount from about  25% to about 80% by weight (Liu Paragraph [0038]) which overlaps Applicant’s claimed amount of 5% to about 30% by weight of the etching solution; of phosphoric acid is present in amounts ranging from 1-80% by weight (Klein Paragraphs [0055]-[0056]) which  renders obvious wherein said phosphoric acid is present in amount from about 50% to about 80% of about 60 to about 95% by weight; and comprising hydroxyl a group containing a is selected from the group of propylene glycol or di-propylene glycol monomethyl ether (DPGME) (Liu Paragraph [0052]) in an amount from about 0% to about 60% (Liu 

Claims 13-17, 20-21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (U.S. Patent Application Publication 2016/0017224) in view of KLEIN et al (U.S. Patent Application Publication 2004/0242019) and LIU et al (U. Patent Application Publication 2017/0145311)
With regards to claims 13-16,  Lee discloses a method of selectively enhancing the etch rate of the silicon nitride relative to the silicon dioxide on a composite semiconductor device comprising silicon nitride and silicon dioxide (Paragraphs [0002]-[0003], [0141]-[0148]); the method comprising the steps of: contacting the composite semiconductor device comprising silicon nitride and silicon dioxide with an aqueous composition comprising phosphoric acid in an amount of about 70 to 99 wt% (Paragraphs [0129]-[0131]) which overlaps Applicant’s claimed amount of from about 50% to about 95% by weight of the etching solution and a solvent (Paragraph [0132]) wherein the selectivity of the etch of silicon nitride over silicon oxide is high (Paragraphs [0142], [0169], [0178]) wherein the selectivities can be 277.33 or higher (see Page 17 Table A2) which renders obvious wherein the selectivity of the etch for silicon nitride 
Lee does not explicitly disclose wherein the composition comprises a hydroxyl group containing solvent is selected from the group (i) from about 0.5 wt% by weight to about 59.5% by weight of propyl glycol and (ii) from about 1% by weight to about 50% by weight of di-propylene glycol monomethyl ether (DPGME) and rinsing the composite semiconductor device after the silicon nitride is at least partially removed and the step of drying the semiconductor device
Klein renders obvious an etching solution suitable for selective removal of silicon nitride over silicon oxide (Paragraphs [0027], [0037]-[0038] discloses silicon nitride is selective etch relative to silicon oxide in a the presence of hot phosphoric acid; wherein the composition of the invention can selectively remove silicon nitride from the underlying layers) comprising phosphoric acid in an amount from about 1-80 wt% (Paragraphs [0055]-[0056]) which overlaps applicant’s claimed amount from about 50% to about 95% by weight; a solvent that can used in the range of about 20-80% by weight wherein the solvents can be pure inorganic or organic solvent mixtures thereof such as water, monohydric and/or polyhydric alcohols, ethers in particular ethylene glycol monobutyl ether or triethylene glycol monomethyl ether (Paragraph 0058]) and wherein the solution is substantially free of fluoride ions (Paragraph [0037] discloses etching media used are HF/fluoride free). In the case where the claimed ranges "overlap or lie 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Lee to include the hydroxyl group containing solvent as rendered obvious by Klein because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching composition using the hydroxyl containing solvent as rendered obvious by the disclosure of Klein. MPEP 2143D
Liu discloses an etching solution suitable for the removal of silicon nitride (Paragraph [0081]) comprising hydroxyl a group containing a is selected from the group of propylene glycol or di-propylene glycol monomethyl ether (DPGME) (Paragraph [0052]) in an amount form about 0% to about 60% (Paragraph [0053]) which renders obvious (i) from about 0.5 wt% by weight to about 59.5% by weight of propyl glycol and (ii) from about 1% by weight to about 50% by weight of di-propylene glycol monomethyl ether (DPGME) wherein a rinsing and drying step is carried out (Paragraphs [0088]-[0089]) wherein the solution is substantially free of fluoride ions (Paragraph [0079]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to method of Lee to include the hydroxyl group containing solvent as rendered obvious by the teachings of Liu because one of ordinary skill in the art prior to the effective filing date of the invention would have had a 
With regards to claim 17, the modified teachings of Lee disclose wherein the contact step is performed at a temperature in the range of about 50°C and about 300°C (Lee Paragraph [0146]) which overlaps Applicant’s claimed amount of about 100°C and about 200°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 18, 21, 26 and 27, the modified teachings of Klein renders obvious wherein said water is present in an amount from about  25% to about 80% by weight (Liu Paragraph [0038]) which overlaps Applicant’s claimed amount of 5% to about 30% by weight of the etching solution; of phosphoric acid is present in amounts ranging from 1-80% by weight (Klein Paragraphs [0055]-[0056]) which  renders obvious wherein said phosphoric acid is present in amount from about 50% to about 80% of about 60 to about 95% by weight; and comprising hydroxyl a group containing a is selected from the group of propylene glycol or di-propylene glycol monomethyl ether (DPGME) (Liu Paragraph [0052]) in an amount from about 0% to about 60% (Liu Paragraph [0053]) which renders obvious (i) from about 0.5 wt% by weight to about 59.5% by weight of propyl glycol and (ii) from about 1% by weight to about 50% by weight of di-propylene glycol monomethyl ether (DPGME); and the hydroxyl group containing solvent is present in an amount form about 7% by weight to about 40% by weight, about 20 to about 20% by weight of the etching solution. In the case where the 

Response to Arguments
Applicant’s arguments, see pages 6-11 of Applicant’s response, filed April 26, 2021, with respect to the 103 rejection have been fully considered and are persuasive.  In particular, Applicant’s amendment to the claims has overcome the rejection of record. The 103 rejection of 1-2, 5-6, 10-11, 13-18, 21-22 and 26-27 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713